Case 1:20-cv-00235-KG-KBM Document 35 Filed 03/11/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

SONYA ABEYTA, EX REL. HER
DECEASED MOTHER, DIANE ABEYTA,

Plaintiff,
Vv. No. 20-CV-0235-KG-KBM

ANDREW SAUL, Commissioner of
the Social Security Administration,

Defendant.

ORDER ADOPTING MAGISTRATE JUDGE’S
PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

THIS MATTER comes before the Court upon Plaintiff's Motion to Reverse and Remand
for a Rehearing with Supporting Memorandum (Doc. 23), filed September 30, 2020. In
accordance with 28 U.S.C. § 636(b)(1)(B), the matter was referred to Magistrate Judge Karen B.
Molzen who entered Proposed Findings and Recommended Disposition (“PFRD”) (Doc. 34) on
February 4, 2021. As detailed in the PFRD, Judge Molzen recommended that the Court grant
Plaintiff's Motion, and she notified the parties of their right to file written objections pursuant to
28 U.S.C. § 636(b)(1)(C). Neither party objected to the PFRD, and the deadline for so doing
expired on February 18, 2021. Having reviewed the record, the Court determines that it will
adopt the PFRD in its entirety and grant Plaintiff's Motion.

IT IS, THEREFORE, ORDERED that the Magistrate Judge’s Proposed Findings and
Recommended Disposition (Doc. 34) is hereby ADOPTED.

IT IS FURTHER ORDERED that Plaintiff's Motion to Reverse and Remand for a

Rehearing with Supporting Memorandum (Doc. 23) is hereby GRANTED.

 
